




Notice of Performance-Contingent Stock Option Grant


[logo.jpg]
Name
[Participant Name]
Employee ID 
Date of Grant
[Grant Date]
Option Grant Price Per Share
[Grant Price]
Number of NSO Shares Granted
[Shares Granted]




--------------------------------------------------------------------------------



This Notice of Non-Qualified Performance-Contingent Stock Option ("NSO") gives
you the right to purchase the total number of shares of Common Stock of 50¢ par
value ("Common Stock") of J. C. Penney Company, Inc. ("Company") at the Option
Grant Price Per Share as shown above. This grant is subject to all the terms,
rules, and conditions of the J. C. Penney Company, Inc. 2012 Long-Term Incentive
Plan (“Plan”) and the implementing resolutions (“Resolutions”) approved by the
Human Resources and Compensation Committee (“Committee”) of the Company’s Board
of Directors (“Board”). Capitalized terms not otherwise defined herein shall
have the respective meanings assigned to them in the Plan and the Resolutions.


Definitions


Performance Period – The Performance Period is the four (4) year period
beginning on the Date of Grant (“Grant Date”) listed above and ending with the
fourth anniversary of the Grant Date.


Stock Price Appreciation Metric – The closing stock price of the Company’s
Common Stock must be at least 50% higher than the Grant Price for a period of 20
consecutive trading days. For purposes of this Grant Notice, “trading day” shall
mean any day on which the Company’s Common Stock trades on the New York Stock
Exchange.


Vesting Terms
This NSO will generally become exercisable (“Vest”) in three (3) equal
installments over a three (3) year period on the first, second, and third
anniversaries of the Grant Date provided the Stock Price Appreciation Metric is
satisfied by the first anniversary of the Grant Date.


If the Stock Price Appreciation Metric is achieved after the first anniversary
of the Grant Date but by the second anniversary of the Grant Date, two-thirds of
the award will Vest on the second anniversary of the Grant Date and one-third
will Vest on the third anniversary of the Grant Date.


If the Stock Price Appreciation Metric is achieved after the second anniversary
of the Grant Date but by the third anniversary of the Grant Date, the full award
will Vest on the third anniversary of the Grant Date.


If the Stock Price Appreciation Metric is achieved after the third anniversary
of the Grant Date, but by the fourth anniversary of the Grant Date, 100% of the
award will immediately Vest.


If the Stock Price Appreciation Metric is not achieved by the fourth anniversary
of the Grant Date, 100% of the award will be forfeited.


You must remain continuously employed by the Company through the date the Stock
Price Appreciation Metric is achieved and through each respective Vest date
(unless your Employment terminates due to your Retirement, Disability, death,
job restructuring, reduction in force, or unit closing) to Vest in your NSO;
otherwise the options granted will be forfeited.


Employment Termination


If your Employment terminates due to Retirement, Disability, death, job
restructuring, reduction in force, or unit closing before any applicable Vest
date of your NSO, your NSO will vest on a pro-rata basis. The pro-rata portion
of your NSO that will vest will be determined by multiplying the “Number of NSO
Shares Granted” from above by a fraction, the numerator of which is the number
of months from the Grant Date to the effective date of your termination of
Employment, inclusive, and the denominator of which is 36. The number of NSOs
that have already vested according to the terms herein, if any, will be
subtracted from the prorated amount and the remaining prorated NSOs will become
immediately exercisable if the Stock Price Appreciation Metric has been met at
the time of termination.


If the Stock Price Appreciation Metric has not been met at the time of your
termination, any pro-rata vested NSOs will remain outstanding but not
exercisable unless the Stock Price Appreciation Metric is satisfied by the end
of the Performance Period. If the Stock Price Appreciation Metric has not been
met by the end of the Performance Period all vested NSOs will be forfeited. Any
NSOs which have not already vested or for which vesting is not accelerated will
expire on such employment termination.

1
(Rev. 03/2014) – SOPC2013EB



--------------------------------------------------------------------------------






Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without Cause under, and as defined in that termination agreement, then the
number of NSOs that will become exercisable will be determined according to the
terms of the underlying termination agreement subject to (a) the execution and
delivery of a release in such form as may be required by the Company and (b) the
expiration of the applicable revocation period for such release.


If you voluntarily terminate your Employment or your Employment is terminated
for Cause then all unvested and unexercised NSOs will expire as of the date of
your Employment termination.
 
Please see the Plan for all terms, rules, and conditions, including the
post-termination of Employment exercise period applicable to this NSO. For any
vested NSOs, if the Stock Price Appreciation Metric is met after your
termination and before the end of the Performance Period, the post-termination
Employment exercise period will be measured from the date the Stock Price
Appreciation Metric is met.
Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This stock option grant does not constitute an employment contract. It does not
guarantee employment for the length of the vesting period or for any portion
thereof.

2
(Rev. 03/2014) – SOPC2013EB

